DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition unit, display control unit, in claims 1-18, a selection unit in claims 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ethington et al. (US. Patent App. Pub. No. 2016/0078570, “Ethington” hereinafter).
As per claim 1, Ethington teaches a display apparatus comprising: 
an acquisition unit configured to acquire data representing a measured value concerning a cultivation situation in each block that is a management unit of a crop cultivated in a farm field, with which a plurality of attributes concerning one of a type of the crop and a place to cultivate the crop are associated (Fig. 1 and 5, ¶ [25], ¶ [33], [131], obtaining information regarding the management of fields); and 
a display control unit configured to display a result of aggregating the measured value for each attribute value of one of the plurality of attributes of the data acquired by the acquisition unit (Fig. 10, ¶ [239], attributes 411-414), 
wherein in a state in which the result of aggregating the measured value represented by the data for each attribute value of a first attribute included in the plurality of attributes is displayed, if a first attribute value of the first attribute is selected by a user (Fig. 31, display data for each field 3112, ¶ [247-248]), the display control unit aggregates the measured value represented by the data, which has the first attribute value (single field 3112), for each attribute value of a second attribute that is an attribute included in the plurality of attributes and different from the first attribute (¶ [252], i.e. value after the user click an “edit selected” button 3140, such as average yield 3132, moisture measurement date 3134, measured grain moisture 3136, and black layer date 3138), and displays the measured value (such as displaying first row 3112 representing the first field which has measured value like moisture, etc.), and 
in a state in which the result of aggregating the measured value represented by the data for each attribute value of the second attribute is displayed, if a second attribute value of the second attribute is selected by the user, the display control unit aggregates the measured value represented by the data, which has the second attribute value of the second attribute, for each attribute value of the first attribute, and displays the measured value (displaying one of the attributes such as average yield 3132, moisture measurement date 3134, etc.. See ¶ [252-253]).
(It is noted that the claim language is at best understood by the examiner since the claimed attributes is not clearly defined to distinguish one from another).
As per claim 2, as addressed in claim 1, Ethington does also teach wherein in the state in which the result of aggregating the measured value represented by the data for each attribute value of the second attribute is displayed, if the second attribute value of the second attribute is selected by the user, the display control unit aggregates the measured value represented by the data, which has the second attribute value of the second attribute, for each attribute value of a third attribute that is an attribute different from the first and second attributes, and displays the measured value, and if a third attribute value of the third attribute is then selected by the user, the display control unit aggregates the measured value represented by the data, which has the second attribute value and the third attribute value, for each attribute value of the first attribute, and displays the measured value (¶ [252], the third attribute is interpreted as one of the selected values such as average yield 3132, moisture measurement date 3134, measured grain moisture 3136, and black layer date 3138 for a selected field 3112).
As per claim 3, as recited in claim 2 referring to ¶ [252], Ethington further teaches wherein the measured value is one of a yield (3132) and a degree of ripeness of the crop.
As per claim 4, as also addressed above, Ethington does teach wherein the first attribute, the second attribute, or the third attribute is one of a type of the farm field (3112), a variety of the crop (¶ [257], crop associated with the field), identification information of the block (Fig. 32, such as field name), and a grade of the crop.
As per claim 5, as addressed above referring to Fig. 31 and 32, Ethington also teach wherein the measured value represented by the data has a plurality of values for each block.
As per claim 6, Ethington also teaches wherein the measured value represented by the data has a target value (¶ 228]), a predicted value (¶ [84-85]), and an actual value for each block (¶ [258]).
As per claim 7, Ethington does also teach wherein the display control unit displays the result of aggregating the measured value for each attribute value as a graph (Fig. 11).
As per claim 9, as addressed, Ethington further teaches wherein if the data having the first attribute value is aggregated for each attribute value of the second attribute and displayed, the display control unit displays information representing the first attribute value as a filtering condition (referring to Fig. 31, i.e. filtering information that belongs to the selected field recited in ¶ [252-253]).
Claim 10, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale. 
As per claim 11, as addressed in claim 1, Ethington teaches wherein the display control unit aggregates the measured value represented by the data, which has the first attribute value, for each attribute value of the second attribute that is an attribute included in the plurality of attributes and different from the first attribute, and displays the measured value.
As per claim 12, Ethington inherently teaches wherein the display control unit increases the number of displayed aggregation results of the measured value represented by the data for each attribute value in accordance with an instruction by the user (i.e. depending on what selection the user makes, more information can be presented to the user. See Fig. 24-31).
As per claim 13, as addressed, Ethington further inherently teaches wherein if one of the displayed attribute values is selected based on a user instruction, the display control unit aggregates the measured value represented by the data having the selected attribute value for each attribute value of the attribute according to a hierarchical relationship of the plurality of attributes selected based on the user instruction and displays the measured value (¶ [252], e.g. when a user select a single field (upper level data), information of that field such as average yield 3132, moisture measurement date 3134, measured grain moisture 3136, and black layer date 3138 (lower level data) is presented).
As per claim 14, as clearly addressed above, Ethington does also teach a selection unit configured to select, based on the user instruction, an application purpose of the measured value represented by the data, wherein the display control unit aggregates the measured value represented by the data having an attribute value associated with the application purpose selected by the selection unit and displays the measured value (Fig. 31-32, ¶ [252-253]).
As per claim 15, Ethington does further teach wherein the selection unit selects the application purpose based on information based on the user instruction received from another apparatus (¶ [41], i.e. receiving application request from a client device to the server).
As per claim 16, Ethington also teaches wherein the data includes an attribute representing whether the crop is unharvested in the block, and the display control unit displays, in different display modes, a result of aggregating including the measured value having an attribute value representing that the crop is unharvested (Fig. 32, ¶ [256], interface 3200 displays data specific to an individual user, and includes an un-harvested fields section 3210) and a result of aggregating without including the measured value having the attribute value representing that the crop is unharvested (¶ [253], e.g. the user just needs to see the target moisture value for each field , thus no need to see other data values).
As per claim 17, as addressed in claim 16, Ethington does also teach wherein the data includes an attribute representing whether the crop is unharvested in the block, and the display control unit displays, in different display modes, a result of aggregating including the measured value having an attribute value representing that the crop is unharvested and a result of aggregating without including the measured value having the attribute value representing that the crop is unharvested.
As per claim 18, Ethington also teaches wherein the display control unit displays an attribute value to be displayed as the filtering condition in a breadcrumb list format (Fig. 21 since it is not clear what is meant by breadcrumb list).
Claim 19, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale. 
Claim 20, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ethington et al. (US. Patent App. Pub. No. 2016/0078570) in view of Stuber et al. (US. Patent App. Pub. No. 2017/0337642, “Stuber”).
As per claim 8, Ethington does not expressly teach wherein the display control unit displays the result of aggregating the measured value for each attribute value as one of a pie chart and a bar chart.
However, in a very similar field of endeavor as shown in Fig. 3-5 and disclosure, Stuber teaches the result of the measured values such as shown in Fig. 5 can be given visual correlations such as bar charts or scatter plots (see ¶ [27-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of displaying result in bar chart as taught by Stuber to the method as taught by Ethington addressed above, the advantage of which is to give the user to visualize the relation of the accumulated data and act accordingly. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611